               Case 2:19-cr-00117-JLR Document 95 Filed 04/12/21 Page 1 of 2




 1                                                                  The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                              AT
 9
10
     UNITED STATES OF AMERICA,                        CASE NO. CR19-117 JLR
11
                                                      ORDER CONTINUING TRIAL
12                                   Plaintiff,
                                                      DATE
13                           v.
14
     SHAWNA REID,
15
16                                   Defendant.
17
18
19          THIS COURT having considered the Stipulated Motion for an Order Addressing the

20 Continuance of the Trial in this matter and the facts set forth therein, as well as General
21 Orders 02-20, 03-20, and 04-21, and related orders of the United States District Court for the
22 Western District of Washington addressing measures to reduce the spread and health risks
23 from Coronavirus Disease 2019 (COVID-19), all of which are incorporated herein by
24 reference, hereby FINDS as follows:
25        1. At this time, until a majority of the public has received the vaccine and been fully
26
                vaccinated, limiting the size and frequency of gatherings remain critical to
27
28
     Proposed Order Continuing Trial Date                                ASSISTANT ATTORNEY GENERAL
                                                                            1301 NEW YORK AVENUE, NW
     United States v. Reid, CR19-117 JLR
                                                                                     SUITE 700
                                                                              WASHINGTON, D.C. 20005
                                                                                   (202) 514-3594
               Case 2:19-cr-00117-JLR Document 95 Filed 04/12/21 Page 2 of 2




 1
                preventing serious injury and death from COVID-19. Thus, the Court has
 2
                continued all in-person criminal jury trials through June 30, 2021.
 3
            2. The Court scheduled a jury trial in this matter set to begin on July 13, 2021.
 4
            3. As a result, the failure to grant a continuance of the trial date in this case would
 5
                likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
 6
                the ends of justice served by continuing the trial in this case outweigh the best
 7
 8              interest of the public and the defendant to a speedy trial.

 9          IT IS THEREFORE ORDERED that this matter is continued until July 13, 2021.
10          IT IS FURTHER ORDERED that the time period from the date of this order up to and
11 including the trial date of July 13, 2021, shall be excludable time pursuant to 18 U.S.C.
12 § 3161.
13          Dated this 12th day of April, 2021.
14
15
16
17
                                                         A
                                                        ________________________
                                                        HON. JAMES L. ROBART
18                                                      United States District Court

19
20
21
22 Presented by:
23
24       s/ Matthew K. Hoff
         MATTHEW K. HOFF
25       Trial Attorney
26
27
28
     Proposed Order Continuing Trial Date                                     ASSISTANT ATTORNEY GENERAL
                                                                                 1301 NEW YORK AVENUE, NW
     United States v. Reid, CR19-117 JLR
                                                                                          SUITE 700
                                                                                   WASHINGTON, D.C. 20005
                                                                                        (202) 514-3594
